DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
International Search Report
No “X” or “Y” references were cited in the International Search Report for International Application PCT/JP2018/039654, to which the instant application claims priority.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Caenen (US 2019/0075842)
Caenen discloses a cellulose acetate tow having at least 15 denier/filament, or 20 denier/filament, a total denier of greater than 20,000 or greater than 20,500 and a breaking strength between 3.5 kg and 25 kg (Abs, [0007], [0013], [0039], Claims 1 and 6). The tow is made by steps including bundling (gathering) a plurality of filaments into a tow and crimping the tow [0007].  The denier/filament and total denier significantly overlay the claimed ranges or, at least, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select filaments having a claimed denier per filament, gather the filaments to form a tow having a claimed total denier and crimp the tow with a reasonable expectation of obtaining a suitable tow band.   
As for the breaking strength, using a conversion of 1 kg force = 9.81 N and a total denier of 20,500, the breaking strength can be calculated to be between about 3.5*9.81/20,500 = 0.0018 N/denier and 25*9.81/20,500 = 0.012 N/denier, which lies within the claimed range.  In another example a tow is disclosed having a total denier of 22,500, and a breaking strength between 3.5 kg (0.0015 N/denier) and 25 kg (0.01 N/denier) [0039].  Many other combinations of tows having a denier/filament, a total denier and a breaking strength in the claimed ranges can be readily ascertained by one of ordinary skill in the art from the disclosure of Caenen.  
.
	
Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Caenen, as used in the rejection of Claim 1, and as evidenced by Bundren et al (US 2013/0112214).
Caenen discloses producing a filter rod for a smoking article by channeling (shaping) the crimped tow band into a continuous tow cable (shaped body) and wrapping the continuous tow cable with a paper (reads on a rolling paper wrapped around a peripheral surface of the shaped body) to yield a wrapped tow rod, adhering the paper to the wrapped tow rod to yield a filter rod length and cutting the filter rod length into filters or filter sections for a smoking article [0077].  One of ordinary skill in the art would have found it obvious to incorporate the filter or filter section into any smoking device, such an electronic cigarette tip, as a typical smoking device used in the art for cellulose acetate filters and filter sections (for evidence, see Bundren et al, [0001], [0109], [0122], [0125]). 

Claims 1-4 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bundren et al (US 2013/0112214) as evidenced by Sebastian (US 2014/0026909).

Bundren et al does not disclose the breaking strength of the tow band.  However, it is known in the art that a tow band requires the strength to be capable of being subjected to the subsequent processing steps traditionally employed for the production of cigarette filters, such as a breaking strength of at least about 15 pounds (for evidence, see Sebastian, [0044]).  A breaking strength of 15 pounds, or 6.82 kg for a tow band having a total denier 20,000 corresponds to a breaking strength of 0.0033 N/denier, which lies in the claimed range.  It would have been obvious to one of ordinary skill in the art to obtain a claimed breaking strength in the tow band of Bundren et al so the tow band is capable of being subjected to the subsequent processing steps traditionally employed for the production of cigarette filters.
Claims 4, 10 and 11: As discussed above, Bundren et al teaches that the crimped tow band for use in an electronic smoking article.  Therefore, a tip for an electronic cigarette comprising the crimped tow band of Sebastian would have been an .  

Allowable Subject Matter
Claims 5-9 and 12-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Caenen, Bundren et al and Sebastian represent the nearest prior art.  Other close prior art is Banks et al (US 2020/0397039).
The prior art fails to disclose or fairly suggest a method as claimed in Claim 5 for manufacturing a tow band for an electronic cigarette tip comprising the claimed step of monitoring a thickness dimension of a filament assembly consisting of the plurality of filaments at least any of the position preceding the pair of nip rolls and a position subsequent to the pair of nip rolls in the conveyance direction, wherein in the crimping step, the pair of nip rolls of which a ratio TD/D is set to 800 denier/mm to 2000 denier/mm (inclusive) is used, where the total denier is denoted by TD and a roll width dimension of the pair of nip rolls is denoted by D.  The claimed method is considered novel and non-obvious over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS R CORDRAY/           Primary Examiner, Art Unit 1748